Citation Nr: 1112471	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1952 to May 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted service connection for bilateral hearing loss, with a 0 percent evaluation effective May 22, 2007.

The Veteran testified at a Board hearing at the RO before the undersigned Veteran's Law Judge in April 2010.  At the April 2010 Board hearing the Veteran withdrew his claim of an initial rating in excess of 10 percent for tinnitus.  A transcript of the hearing is of record.  See 38 C.F.R. § 20.204.  Hence, the claim of entitlement to an initial rating in excess of 10 percent for tinnitus is no longer on appeal.

In June 2010 the Board remanded the Veteran's current claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).


FINDING OF FACT

Audiometric testing results of record reveal Level I hearing acuity in the right ear and Level VI hearing acuity in the left ear; Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear; and Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.  






CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.85, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  July 2007 and February 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the current severity of the Veteran's hearing loss and, in the most recent examination, the examiner fully described the functional effects caused by the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran seeks an initial compensable evaluation for his service-connected hearing loss disability.  He contends that VA audiometric and word recognition testing is not objective when compared to everyday conditions involving conversation and background noise.  

The RO granted service connection for bilateral hearing loss in the December 2007 rating decision on appeal, assigning a 0 percent rating under 38 C.F.R. § 4.85, DC 6100, effective May 22, 2007.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

According to the Schedule for Rating Disabilities, evaluations for bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity.  Evaluation of hearing impairment is arrived at by a mechanical comparison of the results of audiometric examination to two tables under 38 C.F.R. § 4.85.  Average puretone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  "Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

Under the exceptional patterns of hearing loss, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

When the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and will elevate the determined Roman numeral to the next higher numeral.  38 C.F.R. § 4.86(b).

The Veteran's bilateral hearing loss is presently evaluated as 0 percent disabling.  To receive a 10 percent evaluation, the evidence must show that the hearing loss rises to the level of severity proscribed in 38 C.F.R. § 4.85, DC 6100, Table VII. 

A November 2007 VA audiological examination shows the puretone thresholds, in decibels, were as follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
10
35
70
75
48
94%
I
LEFT
30
70
70
95
67
98%
VI

The pertinent diagnoses were sloping to moderately severe high frequency sensorineural hearing loss in the right ear, and mixed hearing loss in the left ear.  

A July 2009 VA audiological examination shows the puretone thresholds, in decibels, were as follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
20
45
75
85
57
84%
II
LEFT
40
75
75
100
73
80%
IV

The pertinent diagnoses were normal to severe sensorineural hearing loss in the right ear, and mild to profound sensorineural hearing loss in the left ear.  

A July 2010 audiological examination shows the puretone thresholds, in decibels, were as follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
25
50
75
85
59
86%
III
LEFT
45
80
85
105
79
84%
III

The pertinent diagnoses were sensorineural hearing loss in the right ear, and  predominately sensorineural hearing loss in the left ear.  It was noted that the Veteran must turn up his hearing aids louder to hear, which causes them to squeal, and without his hearing aids he has significant difficulty hearing in nearly all situations, especially if there is background noise.  He has communications with others, especially his wife, that are frustrated by his hearing loss, and he has difficulty using the telephone.  With his hearing aids on, he does a little better.

Because the audiological findings of record do not indicate that the Veteran has puretone thresholds of 55 decibels or more at each of the four specified frequencies, or a puretone threshold average of 105 decibels or more, he does not have an exceptional patten of hearing impairment in accordance with 38 C.F.R. § 4.85(a).    
However, because the November 2007 audiological findings indicate that the Veteran has a puretone threshold of 30 decibels at 1000 Hz and 70 decibels at 2000 Hz in his left ear, he has a exceptional pattern of hearing loss in his left ear.  See 38 C.F.R. § 4.85(b).  According to Table VIa, in November 2007 his hearing acuity in the left ear was Level V and the next higher Roman numeral is VI.  

The November 2007, July 2009, and July 2010 audiological findings of record, as applied to 38 C.F.R. § 4.85, Tables VI and VIa, respectively correspond to Level I hearing acuity in the right ear and Level VI hearing acuity in the left ear; Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear; and Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.  When each of these results are applied to the criteria set out in 38 C.F.R. § 4.85, Table VII, they yield a disability rating of 0 percent.  

The Veteran genuinely believes that the severity of his disability merits a higher rating and the Board is sympathetic to his complaints of difficulty hearing.  He is competent to state how he experiences symptoms, such as difficulty hearing others, that require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to identify the specific level of disability of his hearing loss according to the appropriate diagnostic code, and therefore his opinions are outweighed by the audiological evidence of record, which shows that he is not entitled to a compensable evaluation for bilateral hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

At no time during the pendency of this appeal has the Veteran's bilateral hearing loss disability met or nearly approximated the criteria for a compensable rating, and staged ratings are not for application.  See Hart, 21 Vet. App. 505.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating for bilateral hearing loss is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board is also aware of the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), which held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The most recent July 2010 VA examination notes the functional effects of the Veteran's hearing loss on his daily activities.  

Nor does the Veteran qualify for extra-schedular consideration for his service-connected hearing loss.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes, which include difficulty hearing in various settings, and the findings made by the various audiological professionals, are the symptoms included in the criteria found in the rating schedule for the Veteran's hearing loss.  The schedular criteria are not inadequate for rating this Veteran's disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.  



ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


